Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to method of blocking path detecting. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, receiving information regarding a job to be executed, at a particular point in execution of the job, when each of the tasks with identified states of in progress or blocked are assigned to a particular ownership team and provide a notification regarding the blocking path. The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in claims 1, 9 and 15 is an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitation of a “computing device”. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. The additional element of “each task has one or more corresponding characteristic, the characteristic in common” is not significantly more then abstract idea. Therefore, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ARUMUGAM (US 2021/0191827 A1) in view of Dunham (US. 2018/0150321) .
As to claims 1 and 15, Arumugam teaches system for blocking path detection, comprising:	
	a computer comprising a processor and a memory having computer-executable instructions stored thereupon which, when executed by the processor (computer program product comprising a non-transitory computer readable medium storing instruction which, when executed on at least one processor, causes the at least one processor to carry out the method of claim, claims 12-15), cause the computer to:	
		the job comprising a plurality of tasks, at least some of the tasks dependent on at least one other task (the delivery of a load by a smart container 102 at a destination point may trigger a completion event, which may trigger a smart-contract based application that manages the tracking of each task's allotment and completion by smart containers, paragraphs [48-55]), wherein each task has one or more corresponding characteristics (The task offload request parameters contain information identifying the capability that is being requested, including the specific parameters for such capability (e.g., specific maximum temperature that the temperature control must maintain). Additionally, the task offload request parameters can contain information indicating the basis to accept an offer from among multiple offers, e.g. the parameters may include information indicating that the closest geographical container should be selected (other possible algorithms are described below, paragraphs [[38-48]);	
	at a particular point in execution of the job, identify states of tasks of the job, the states comprising one of: waiting for another task/finished, in progress, and, blocked (at the time of the actual task-offload (whether human-assisted or autonomous), a check method is triggered on the block chain, paragraph [52]);
	when a set of tasks with identified states of in progress or blocked share a particular characteristic in common, identify the set of tasks as on a blocking path of the job (Depending on the exact methodology of how the task-offload happens (e.g., scheduled actions when the smart containers 102 arrive at a common path location, or the smart containers 102 adjust paths to congregate), at the time of the actual task-offload (whether human-assisted or autonomous), a check method is triggered on the block chain to verify whether the participating smart containers 102 do have a valid smart contract for task-offload, and if so, whether such task-offload is allowed, paragraphs [48-52]);
	taking at least one action with respect to the set of tasks on the blocking path (Upon either completion or deviation from a task offload request, the incentivization/penalization methods on the smart contract may be triggered, paragraphs [48-55]).

Arumugam do not teach receive information regarding a job to be executed. Dunham receive information regarding a job to be executed (to receive context data, provided by that processing element or another processing element, at resumption of execution of a program task, paragraph [0111]).
	
It would have been obvious to one of ordinary skill at the time effective filing day of claimed invention to incorporate the teaching of a plurality of ownership teams; identify the particular ownership team as on a blocking path and perform an action regarding the blocking path as taught by to provide a more efficient use of processor time by providing arrangements which allow effectively for the rapid initiation of loading context data.

As to claim 3, Arumugam teaches at least one action comprises creating an incident with respect to the blocking path, or escalating severity of an existing incident with respect to the blocking path (variation is to not have the capabilities recorded on the block chain, but rather to broadcast requests for requested capabilities out of the block chain, such as through block chain events (see block 212). In such embodiments, the individual smart containers 102 may listen for such events and choose whether or not to offer/bid for each request based on their own capability, paragraphs [36-40]).

As to claim 4, Dunham teaches the information regarding the job to be executed changes during execution of the job (receive context data, provided by that processing element or another processing element, at resumption of execution of a program task, paragraph [0111]).

As to claim 5, Dunham teaches the computer-executable instructions are performed periodically during execution of the job (executes the task for a period of time, paragraph [79]).

As to claim 6, Dunham teaches the memory stores further computer-executable instructions which, when executed by the processor, cause the computer to:
	track a period of time that tasks having the particular characteristic in common have been on the blocking path of the job (provides a more efficient use of processor time by allowing an owning process to reenter the shared process or resource with a subsequent request without going through a release and contention process before regaining the required shared process or resource, col. 6, lines 29-45).


As to claim 8, Dunham wherein the memory stores further computer-executable instructions which, when executed by the processor, cause the computer o:
Perform in-memory identification of the blocking path (switching by a processing element such as one of the processing elements 20 . . . 40 of FIG. 1., paragraphs [65]-[72]; each processing element is configured, in response to suspension of execution of a program task by that processing element, paragraphs [94]-[104), 

As to claim 16, Dunham teaches the information regarding the job to be executed changes during execution of the job including dependency of at least one task (receive context data, provided by that processing element or another processing element, at resumption of execution of a program task, paragraph [0111]).

As to claim 17, Dunham teaches the computer-readable instructions are performed periodically during execution of the job (executes the task for a period of time, paragraph [79]).

As to claim 19, Dunham teaches the memory stores further computer-executable instructions which, when executed by the processor, cause the computer to:
	track a period of time that tasks having the particular characteristic in common have been on the blocking path of the job (provides a more efficient use of processor time by allowing an owning process to reenter the shared process or resource with a subsequent request without going through a release and contention process before regaining the required shared process or resource, col. 6, lines 29-45).

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 7, 18, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195